*277MEMORANDUM OPINION
Before us are two petitions to review a ballot title certified by the Attorney General under ORS 250.065. The petitions were filed pursuant to ORS 250.085(2).
The chief petitioners of the initiative measure have, by letter to the Secretary of State (Secretary) stated that “we would like to officially withdraw the initiative petition we filed on June 30. * * * We filed a revised version of this proposal on August 24 and intend only to circulate the later initiative wording.” The Secretary of State did so and then moved this court to dismiss the matter as moot. Petitioner Oregon Free From Drug Abuse does not oppose the Secretary’s motion. Petitioner Sharvy did not file a response to the Secretary’s motion. We dismiss the petitions to review the ballot title.
The Secretary of State requests that this court issue an opinion “explicitly approving the administrative practice of permitting withdrawal of prospective initiative petitions [before] a ballot title is final.”1 No party to this proceeding disputes this authority. We assume but do not decide that such authority exists. We need not decide whether the practice at issue is within the Secretary’s authority. There presently exists no controversy concerning the proposed ballot title or the authority of the Secretary to withdraw initiative petitions. There is no “actual and substantial controversy between adverse parties having adverse legal interests.” Brown v. Oregon State Bar, 293 Or 446, 449, 648 P2d 1289 (1982) (under Uniform Declaratory Judgment Act, Attorney General sought declaration of his rights and responsibilities under statutory law and the disciplinary rules of this court).
The petitions to review the ballot title are dismissed.

 The Secretary suggests that a prospective initiative petition ballot title does not “become final” earlier than (1) the certification of a ballot title by this court, ORS 250.085(4), or (2) when “the Attorney General’s ballot title has become final because no challenge to it has been filed,” ORS 250.085(2).